DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 3/3/21.
Claims 29-48 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 11/10/21 and 3/3/21 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Claim objections: The spelling “accommodated” is in correct in claim 44. Appropriate correction is requested.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 29-31 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Pub. No. 20170244877 A1), in view of Soler (U.S. Pub. No. 20190141866 A1), further in view of Xiao (U.S. Pub. No.  20200250403 A1).
Regarding to claim 29 and 48:

29. Wang teach camera module, characterized by comprising: (Wang [0009] However, the current manufacturing and assembling technologies, and the structure of the dual lens camera module cannot guarantee the imaging quality thereof. As shown in FIG. 1, the existing dual lens camera module comprises a circuit board 10P, two lens bases 20P, two imaging modules 30P, and one supporting frame 40P, wherein a lens motor assembly 31P is operatively connected to each of the imaging modules 30P)
a receiving module; and (Wang Fig. 2A [0249] Unlike the above embodiment, the circuit board assembly 220 comprises a circuit board 22B, wherein the circuit board 22B has two conductive channels 225B spacedly formed at a bottom side of the photosensitive unit 21 to electrically connect to the circuit board 22B at two lateral sides thereof. The photosensitive unit 21 is coupled at a rear side of the circuit board 22B, wherein the photosensitive area of the photosensitive unit 21 faces upward to receive the light emitting through the optical lens 10)
a plurality of electronic components, (Wang Fig. 2A [0218] it is worth mentioning that the one or more electronic elements 26 are enclosed by the mold sealer 2201 so as to  
wherein the receiving module includes a first lens assembly, a first photosensitive element, and a first circuit board, (Wang [0206] FIGS. 2A to 4, the array imaging module is embodied as a dual lens camera module, wherein the array imaging module comprises a circuit board assembly 220, at least two optical lenses 10, and at least two photosensitive units 21) and the first lens assembly provides an optical path for light to pass through and reach the first photosensitive element to perform photoelectric conversion, (Wang [0206] FIGS. 2A to 4 [0209] captured by reflecting the light from the target and passing the reflected light through the optical lens 10 into the interior of the array imaging module. Then, the photosensitive unit 21 will receive the reflected light along the optical path for photoelectric conversion. In other words) and the first photosensitive element is conductively connected to the first circuit board, (Wang [0206] FIGS. 2A to 4 [0209] the photosensitive unit 21 will convert light signal into electric signal, wherein the electric signal is then transmitted to the electronic device by the circuit board assembly 220, such that the electronic device will generate a captured image corresponding to the electric signal) 
light is conductively connected to the receiving module, and (Wang Fig. 2A [0249] Unlike the above embodiment, the circuit board assembly 220 comprises a circuit board 22B, wherein the circuit board 22B has two conductive channels 225B spacedly formed at a bottom side of the photosensitive unit 21 to electrically connect to the circuit board 22B at two lateral sides thereof. The photosensitive unit 21 is coupled at a rear side of the circuit board 22B, wherein the photosensitive area of the 
the first circuit board has a front side (Wang FIGS. 2A to 4 [0229] each of the photosensitive units 21 is mounted at the top side of the circuit board 22) and a back side, (Wang [0023] circuit board assembly and manufacturing method for electronic device, wherein the circuit board comprises a plurality of conductive channels and a plurality of outer indention grooves correspondingly formed therewith, such that the photosensitive unit can be coupled at the rear side of the circuit board via a Flip Chip (FC) method)
and the first photosensitive element is located on the front side of the first circuit board, (Wang FIGS. 2A to 4 [0229] each of the photosensitive units 21 is mounted at the top side of the circuit board 22) 

Wang do not explicitly teach a TOF camera; a floodlight module; and the floodlight module and at least one of the plurality of electronic components is located on the back side of the first circuit board of the receiving module. 

However Soler teach and at least one of the plurality of electronic components is located on the back side of the first circuit board of the receiving module. (Soler [0069] electrical parts can be provided on one or both sides of the PCB)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang, further 

The combination of Wang and Soler do not explicitly teach a TOF camera; a floodlight module; and the floodlight module. 

However Xiao teach a TOF camera (Xiao [0094] In some embodiments, a depth camera based on a time of flight (TOF) technology may be used)
a floodlight module; (Xiao [0093] the apparatus 11 further includes an infrared floodlight 706 that can emit infrared light of the same wavelength as that of the structured light emitted by the projection module 702. During the face input and authentication, the projection module 702 and the infrared floodlight 706 may be switched on or off in a time division manner, to respectively obtain a depth image and an infrared image of the target, so that the obtained infrared image is a pure infrared image)
and the floodlight module (Xiao [0093] the apparatus 11 further includes an infrared floodlight 706 that can emit infrared light of the same wavelength as that of the structured light emitted by the projection module 702. During the face input and authentication, the projection module 702 and the infrared floodlight 706 may be switched on or off in a time division manner, to respectively obtain a depth image and 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang, further incorporating Soler and Xiao in camera technology. One would be motivated to do so, to incorporate a TOF camera; floodlight module. This functionality will improve user experience.

Regarding to claim 30:

30. Wang teach module according to claim 29, wherein the at least one of the electronic components located on the back side of the first circuit board (Wang [0023] circuit board assembly and manufacturing method for electronic device, wherein the circuit board comprises a plurality of conductive channels and a plurality of outer indention grooves correspondingly formed therewith, such that the photosensitive unit can be coupled at the rear side of the circuit board via a Flip Chip (FC) method) is conductively connected to the receiving module (Wang Fig. 2A [0249] Unlike the above embodiment, the circuit board assembly 220 comprises a circuit board 22B, wherein the circuit board 22B has two conductive channels 225B spacedly formed at a bottom side of the photosensitive unit 21 to electrically connect to the circuit board 22B at two lateral sides thereof. The photosensitive unit 21 is coupled at a rear side of the circuit board 22B, wherein the photosensitive area of the photosensitive or the floodlight module. (rejection is not required as it is past of OR)

Wang do not explicitly teach a TOF camera.

However Xiao teach a TOF camera (Xiao [0094] In some embodiments, a depth camera based on a time of flight (TOF) technology may be used)

Regarding to claim 31:

31. Wang teach the TOF camera module of claim 29, wherein at least one of the electronic components located on the back side of the first circuit board (Wang [0023] circuit board assembly and manufacturing method for electronic device, wherein the circuit board comprises a plurality of conductive channels and a plurality of outer indention grooves correspondingly formed therewith, such that the photosensitive unit can be coupled at the rear side of the circuit board via a Flip Chip (FC) method) is conductively connected to the receiving module (Wang Fig. 2A [0249] Unlike the above embodiment, the circuit board assembly 220 comprises a circuit board 22B, wherein the circuit board 22B has two conductive channels 225B spacedly formed at a bottom side of the photosensitive unit 21 to electrically connect to the circuit board 22B at two lateral sides thereof. The photosensitive unit 21 is coupled at a rear side of the circuit board 22B, wherein the photosensitive area of the photosensitive unit 21 faces upward to receive the light emitting through the optical lens 10) and the at least one electronic component located on the back side of the first circuit board board (Wang [0023] circuit board assembly and manufacturing method for electronic device, wherein the circuit board comprises a plurality of conductive channels and a plurality of outer indention grooves correspondingly formed therewith, such that the photosensitive unit can be coupled at the rear side of the circuit board via a Flip Chip (FC) method) is conductively connected to the floodlight module. (Wang Fig. 2A [0249] Unlike the above embodiment, the circuit board assembly 220 comprises a circuit board 22B, wherein the circuit board 22B has two conductive channels 225B spacedly formed at a bottom side of the photosensitive unit 21 to electrically connect to the circuit board 22B at two lateral sides thereof. The photosensitive unit 21 is coupled at a rear side of the circuit board 22B, wherein the photosensitive area of the photosensitive unit 21 faces upward to receive the light emitting through the optical lens 10. 

Wang do not explicitly teach a TOF camera; floodlight.

However Xiao teach a TOF camera (Xiao [0094] In some embodiments, a depth camera based on a time of flight (TOF) technology may be used)
floodlight. (Xiao [0093] the apparatus 11 further includes an infrared floodlight 706 that can emit infrared light of the same wavelength as that of the structured light emitted by the projection module 702. During the face input and authentication, the projection module 702 and the infrared floodlight 706 may be switched on or off in a time division manner, to respectively obtain a depth image and an infrared image of the target, so 

Claims 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Pub. No. 20170244877 A1), in view of Soler (U.S. Pub. No. 20190141866 A1), further in view of Xiao (U.S. Pub. No.  20200250403 A1) and Jarvis (U.S. Pub. No. 20180084680 A1).

Regarding to claim 44:

44. Wang teach module according to claim 29, Wang do not explicitly teach further includes a protective member, wherein the protective member is located on the back side of the first circuit board, and the protective member forms a protective cavity, and the electronic components located on the back side of the first circuit board are acommodated in the protective cavity.

However Xiao teach a TOF camera (Xiao [0094] In some embodiments, a depth camera based on a time of flight (TOF) technology may be used)

The motivation for combining Wang, Soler and Xiao as set forth in claim 29 is equally applicable to claim 44.

further includes a protective member, wherein the protective member is located on the back side of the first circuit board, and the protective member forms a protective cavity, and the electronic components located on the back side of the first circuit board are acommodated in the protective cavity. (Jarvis [0085] FIG. 2 the electronic device 100 may include a second protective layer 144 secured with the band 110. The second protective layer 144 may combine with the band 110 to define an enclosure that includes an internal volume, or cavity, that receives several internal components, such as circuit boards, integrated circuits, and a battery assembly, as non-limiting examples)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang, further incorporating Soler, Xiao and Jarvis in camera technology. One would be motivated to do so, to a protective member, wherein the protective member is located on the back side of the first circuit board, and the protective member forms a protective cavity, and the electronic components located on the back side of the first circuit board are acommodated in the protective cavity. This functionality will improve user experience.

Claims 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Pub. No. 20170244877 A1), in view of Soler (U.S. Pub. No. 20190141866 A1), further in view of Xiao (U.S. Pub. No.  20200250403 A1), Jarvis (U.S. Pub. No. 20180084680 A1) and Kim (U.S. Pub. No. 20100066307 A1).

Regarding to claim 45:

45. Wang teach module according to claim 44, Wang do not explicitly teach wherein a height of the protective member ranges from 0.35mm to 0.5mm.

However Xiao teach a TOF camera (Xiao [0094] In some embodiments, a depth camera based on a time of flight (TOF) technology may be used)

The motivation for combining Wang, Soler, Xiao and Jarvis as set forth in claim 44 is equally applicable to claim 45.

However Kim teach wherein a height of the protective member ranges from 0.35mm to 0.5mm. (Kim [0061] In one embodiment, the thickness of the FPCB 121 is approximately 0.1 mm, the thickness of the die bonding pad 126a and 127c formed on the FPCB 121 is approximately 0.03 mm, and the thickness of the IC chip 126 that is the thickest chip mounted onto the die bonding pads 126a and 127c is approximately 0.22 mm. The wire 126c extends approximately 0.1 mm above the IC chip 126 and the upper end of the protector 128 is located approximately 0.05 mm above the upper end of the wire 126c. According to embodiments of the present invention, the protection circuit module 120 may be slimmed such that the total thickness thereof is approximately 0.5 mm.)

.

Claims 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Pub. No. 20170244877 A1), in view of Soler (U.S. Pub. No. 20190141866 A1), further in view of Xiao (U.S. Pub. No.  20200250403 A1) and Lee (U.S. Pub. No. 20190196215 A1).

Regarding to claim 46:

46. Wang teach module according to claim 29, Wang do not explicitly teach wherein a height of the floodlight module is not greater than 4.5 mm.

However Xiao teach a TOF camera (Xiao [0094] In some embodiments, a depth camera based on a time of flight (TOF) technology may be used)

The motivation for combining Wang, Soler and Xiao as set forth in claim 29 is equally applicable to claim 46.

wherein a height of the floodlight module is not greater than 4.5 mm. (Lee [0216] when the general lens is used, the size of the lighting device can be about 3*3*2.5 to 4*4*4.5 mm)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang, further incorporating Soler, Xiao and Lee in camera technology. One would be motivated to do so, to incorporate a height of the floodlight module is not greater than 4.5 mm. This functionality will improve user experience.

Claims 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Pub. No. 20170244877 A1), in view of Soler (U.S. Pub. No. 20190141866 A1), further in view of Xiao (U.S. Pub. No.  20200250403 A1) and Lal (U.S. Pub. No. 20160174998 A1)

Regarding to claim 47:

47. Wang teach the TOF camera module according to claim 29, Wang do not explicitly teach wherein an area size range of the TOF camera module is not greater than 10.5mm*6.6mm.

However Lal teach wherein an area size range of the TOF camera module is not greater than 10.5mm*6.6mm. (Lal FIG. 7 can be configured on a 1 mm×7 mm flex 

The motivation for combining Wang, Soler and Xiao as set forth in claim 29 is equally applicable to claim 47. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang, further incorporating Soler, Xiao and Lal in camera technology. One would be motivated to do so, to incorporate wherein an area size range of the TOF camera module is not greater than 10.5mm*6.6mm. This functionality will improve user experience.

Allowable subject matter

Regarding to claim 32-43:

Claims 32-43 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.